Citation Nr: 0409165	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  99-20 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
esophagus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The appellant served on active duty from January 20, 1943 to 
April 20, 1943.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 decision by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO denied a claim for 
service connection for adenocarcinoma of the esophagus due to 
tobacco use.  The Board notes that the appellant filed his 
tobacco use claim prior to the June 1998 effective date for 
the statutory prohibition of awarding service connection for 
disease attributable to tobacco use during active service.  
See 38 U.S.C.A. § 1103 (West 2002); Pub. L. No. 105-206, 112 
Stat. 865, §865 (July 22, 1998).  Thus, he is entitled to 
have his claim adjudicated under the law that existed prior 
to the statutory bar.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The applicable law prior to June 1998 allowed an award of 
service connection on a direct basis for injury or disease 
attributable to the use of tobacco products during active 
service.  VAOPGCPREC 2-93 (Jan. 13, 1993).  It also allowed 
service connection to be granted on a secondary basis where 
the medical evidence established that the veteran acquired 
nicotine dependence during service, and that such nicotine 
dependence was the proximate cause of his/her disease 
resulting from use of tobacco products.  VAOPGCPREC 19-97 
(May 13, 1997).  The Board has assumed jurisdiction of the 
nicotine dependence theory advanced by the appellant as part 
of his appeal.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 
2000) (VA must consider all theories of entitlement for 
service connection for the same underlying disorder as a 
single 'claim').

REMAND

The appellant primarily claims that he became nicotine 
dependent in service, and that his subsequent long-term use 
of cigarettes from his addiction led to his development of 
adenocarcinoma of the esophagus.  The Board has obtained 
expert medical opinion from an oncologist indicating that 
long-term smoking is a major risk factor for the development 
of esophageal cancer.  The examiner was unable to provide a 
definitive opinion regarding whether the appellant manifests 
a nicotine dependence which began in service based upon the 
lack of medical documentation of record.

The determination of whether a veteran is dependent on 
nicotine is a medical issue, and the diagnosis of nicotine 
dependence must conform to the criteria contained in the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, 4th Edition (1994) (DSM-IV).  
VAOPGCPREC 19-97 (May 13, 1997).  See generally 38 C.F.R. 
§ 4.125(a) (2003).  Under those criteria, nicotine dependence 
may be described as a maladaptive pattern of nicotine use 
leading to clinically significant impairment or distress, as 
manifested by three or more of the following criteria 
occurring at any time in the same 12-month period:

(1) tolerance, as manifested by the absence 
of nausea, dizziness, and other 
characteristic symptoms despite use of 
substantial amounts of nicotine or a 
diminished effect observed with continued use 
of the same amount of nicotine- containing 
products;

(2) withdrawal, marked by appearance of four 
or more of the following signs within twenty-
four hours of abrupt cessation of daily 
nicotine use or reduction in the amount of 
nicotine used: 
	(a) dysphoric or depressed mood; 
	(b) insomnia; 
	(c) irritability, frustration, or anger; 
	(d) anxiety; 
	(e) difficulty concentrating; 
	(f) restlessness; 
	(g) decreased heart rate; or (h) increased 
appetite or weight gain; or by use of 
nicotine or a closely related substance to 
relieve or avoid withdrawal symptoms;

(3) use of tobacco in larger amounts or over 
a longer period than was intended;

(4) persistent desire or unsuccessful efforts 
to cut down or control nicotine use;

(5) devotion of a great deal of time in 
activities necessary to obtain nicotine 
(e.g., driving long distances) or use 
nicotine (e.g., chain-smoking);

(6) relinquishment or reduction of important 
social, occupational, or recreational 
activities because of nicotine use (e.g., 
giving up an activity which occurs in 
smoking-restricted areas); and

(7) continued use of nicotine despite 
knowledge of having a persistent or recurrent 
physical or psychological problem that is 
likely to have been caused or exacerbated by 
nicotine.

DSM-IV, at 243-245.

The Board is of the opinion that, before this case is 
decided, the appellant should undergo VA psychiatric 
examination as the subject matter involving the diagnosis and 
etiology of nicotine dependence is more properly addressed by 
a specialist in psychiatry rather than oncology.  Cf. Sklar 
v. Brown, 5 Vet. App. 140, 146 (1993) (diagnosis of a mental 
disorder by a specialist in arthritis and rheumatology holds 
little probative weight).

Prior to obtaining the opinion, the Board notes that the 
appellant must be provided notice which complies with 
38 U.S.C.A. § 5103.  The Board also finds that it would be 
beneficial for adjudication to obtain all available treatment 
records of the appellant since his discharge from service as 
well as any records associated with life insurance policies 
previously or currently in effect.  The RO should also seek 
to obtain any records with regard to the appellant's worker 
compensation claim as noted in Box 8 of VA Form 21-526 
(Veteran's Application for Compensation or Pension) received 
in February 1998, and ask him whether he has ever filed a 
claim for disability benefits with the Social Security 
Administration (SSA).  Finally, the Board notes that the RO 
does not have the authority to pay the copying fee requested 
by CardioThoracic Surgery Clinic for release of the 
appellant's records.  VAOPGCPREC 7-95 (Mar. 6, 1995).  On 
remand, the RO must advise the appellant that he holds the 
responsibility for payment of the fees associated with 
obtaining his records.  Id.  See also 38 C.F.R. § 3.159(e) 
(2003) (VA must advise a claimant of its inability to obtain 
records in compensation claims).

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO must provide the appellant notice which 
complies with the provisions of 38 U.S.C.A. 
§ 5103.  The RO should also ensure that all other 
notification and development action required by 
38 U.S.C.A. § 5103A (West 2002) are fully complied 
with and satisfied.  See also 38 C.F.R. § 3.159 
(2003).

2.  The RO should request the appellant to 
identify all VA and non-VA providers of treatment 
since his discharge from service as well as any 
documents and examination reports associated with 
life insurance policies previously or currently in 
effect.  The RO should obtain any records 
associated with the appellant's report of having 
filed a worker compensation claim, and ask him 
whether he has ever filed a claim for disability 
benefits with SSA.  The RO should obtain the 
appellant's current VA and private clinical 
records, both inpatient and outpatient, and 
associate those records with the claims folder.

3.  The RO should specifically notify the 
appellant of its lack of authority to pay the 
copying fees requested by CardioThoracic Surgery 
Clinic, and advise him that he holds the ultimate 
responsibility for obtaining those records.

4.  Following the receipt of any additional 
records, the appellant should be afforded VA 
examination by a specialist in psychiatry in order 
to determine whether the appellant acquired 
nicotine dependence in service.  The RO should 
provide the examiner the claims folder and a copy 
of the Board's remand order.  The examiner should 
review the contents of the claims file, the 
Board's remand order, and obtain relevant history 
from the appellant.  Following the examination, 
the examiner should express opinion as to whether 
it is at least as likely as not that the appellant 
acquired nicotine dependence in service per the 
criteria of DSM-IV?  The examiner must provide a 
rationale for the opinions expressed.  If an 
opinion cannot be medically determined without 
resort to mere speculation or conjecture, this 
should be commented upon in the report.  The 
claims folder and a copy of this remand should be 
made available to the examiner.

5.  The appellant is hereby advised that, in the 
event he fails to report for his scheduled VA 
examination without good cause, his original claim 
shall be rated based upon the evidence of record.  
38 C.F.R. § 3.655(b) (2003).

6.  Following the completion of the above, the RO 
should readjudicate the claim of service 
connection for adenocarcinoma of the esophagus.  
Consideration should be given to all the evidence 
of record, to include any additional evidence 
obtained pursuant to this remand.  If any benefit 
sought on appeal remains denied, the appellant and 
his representative should be furnished a 
Supplemental Statement of the Case and given the 
opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




